Michael J. Kelly, J.
(dissenting). This case has a torturous history. There is still confusion with respect to the sentence for first-degree criminal sexual conduct, MCL 750.520b; MSA 28.788(2). On October 16, 1992, the sentencing court issued a "clarification of sentence” in which it purported to deal with our September 24, 1992, remand order. The court stated:
Okay. I was going by the letter of their order and the order was really to me. Because according to the sentencing where he was given 75 to 100 years, they ruled that the 75 to 100 years violated the two-thirds minimum-maximum. It has to be more than two-thirds gap in between the two. That was all they said.
So, something has to be changed, so the court ' will — intended the maximum in this case to be a hundred (100) years. So, therefore, the minimum has to be sixty-six (66) and two-thirds (%) years. So that clears up that part of the court’s order. Sixty-Six and two thirds to a hundred (66%-100).
However, the judgment of sentence and commitment to the corrections department (form No. CC *65219b 86/91) is attached as an addendum and orders sentence on each charge for a term of 75 to 150 years. I would order, at the very least, a remand for entry of judgment for the criminal sexual conduct conviction of a term of 66% to 100 years’ consistent with the sentencing transcript.
I do not disagree with anything the trial court said on remand, including the admonition for my inappropriate phraseology. However, this problem of disparate sentencing practices does not go away. In his concurring and dissenting opinion in this case, released on March 25, 1988, Judge Shepherd stated:
As to the sentence, my views are adequately expressed in People v Moore, 164 Mich App 378 [417 NW2d 508] (1987). In that case I emphasized that the opinion was based on statutory interpretation, not on whether my conscience was shocked. In the instant case, the defendant deserves a sentence of life without parole and if such a sentence were authorized by law, I would want to see it imposed. As I stated in Moore, I and four Justices of the Supreme Court (albeit in dicta) do not believe that current law permits this sentence to stand.
Here we have a codefendant doing twenty-five years, guilty of the same criminal acts as this defendant, while this defendant is sentenced to a minimum of 66% years, which the majority has affirmed. Defendant was twenty-eight years of age at the time of his sentencing. Using gross numbers without attempting to analyze credits, which is another unremitting problem, defendant will have to live to be 103 to expect to see any life at all beyond bars. All of us who have passed on his sentence will have been long since dead. What he will look like, act like, and think like at 75 or 80 *66or 85 or 90 or 100, we have no way of knowing, but our dead hands will have taken the keys with us. That is if he lives beyond the average male life expectancy, which I understand is seventy-two.
I respectfully disagree with the majority, and I disagree with the trial court; and if I could, I would disagree with the Supreme Court opinion in People v Rushlow, 437 Mich 149; 468 NW2d 487 (1991). It is inappropriate by any standard to continue to enforce sentences mandating death in prison by any reasonable sane analysis when the crimes for which the defendants have been convicted are not first-degree murder, and hence are not sanctionable by hard life in prison. I suggest that the appropriate sentence for each of these crimes is life, subject to possible parole after the legislatively mandated appropriate period within the reviewing structures of the parole board.
I would remand for resentencing before a different judge.